Citation Nr: 1717514	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-16 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee arthritis.
 
2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision (issued in July 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued 10 percent disability ratings for service-connected left and right knee arthritis.
 
In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded this appeal in May 2010, May 2014, and March 2016 for additional evidentiary development.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court), which in January 2017, issued a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and Veteran), which vacated the Board's decision to the extent that it denied ratings in excess of 10 percent for service-connected left and right knee arthritis, and remanded the case for readjudication consistent with the JMPR.  

With regard to the TDIU issue, as noted in the prior Board remands, such issue is before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As a final preliminary matter, in October 2014, the Veteran filed a Notice of Disagreement (NOD), in which he specifically disagreed with a "decision of not being awarded a Clothing Allowance for knee braces regarding [his] Service Connected Bilateral Knee Condition."  He subsequently filed a VA Form 9 substantive appeal in April 2016, stating his disagreement with the denial of his clothing allowance for the right knee brace.  The claims file does not include a copy of an entitlement decision by the Veterans Health Administration (VHA).  The March 2016 Board remand specifically referred the matter to the RO for appropriate action, which was referral to the VHA.  There is no evidence in the record indicating that this matter has been acted upon; as such, the issue is again referred to the RO for appropriate action.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR determined that remand of the Veteran's claims is warranted because (1) the Board erred by failing to adequately address its dismissing the June 2007 VA Compensation & Pension (C&P) examination and its results as not reflective of the Veteran's left knee disability; (2) the July 2014 VA examination was inadequate with regard to whether the Veteran's bilateral paresthesia was related to his knee disabilities; (3) the Board provided an inadequate statement of reasons or bases regarding whether a separate rating was warranted under Diagnostic Code 5257; and (4) the Board provided an inadequate statement of reasons or bases regarding whether a separate rating was warranted under Diagnostic Code 5258.

With regard to the Veteran's bilateral paresthesia, the Court took fault with the July 2014 VA examiner's failure to provide a rationale for the opinion that the Veteran's leg/thigh paresthesias were not related to his knee degenerative joint disease/osteoarthritis.  Therefore, on remand, the examiner should take care to provide a complete rationale for any opinion issued with respect to the relationship between the Veteran's paresthesia and left and right knee disabilities.  Specifically, the parties to the JMPR agree that in this regard, the examiner should also address where along the range of motion functional loss and/or range of motion loss occurred given the functional impairment and flare-ups noted in the examination.

Finally, there is some evidence in the record of left and right knee meniscal tears; this evidence must be addressed.  

For all these reasons, a new VA examination is necessary.

Lastly, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein, as the outcome of the increased rating claims may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

On remand, any pertinent records of ongoing treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.

2. Schedule the Veteran for a VA examination with an appropriate medical professional to assess the current nature and severity of his service-connected knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and non-weight-bearing.  Such examination should also include MRI imaging of both knees or other testing as deemed appropriate by the examiner to determine the existence of dislocated cartilage or other damage to the internal structures of the knees.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

a.) Thereafter the examiner should address the following:

* The examiner must conduct range of motion testing of the knees (expressed in degrees).  

* The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  

* If pain on motion is observed, the examiner should indicate the point at which pain begins.  

* In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

* If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

b.)  The examiner must indicate whether there is any lateral instability and/or recurrent subluxation in the left and right knees.  If either is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such is slight, moderate or severe and discuss any findings that may conflict with the Veteran's complaints and describe how that may be possible.    

c.)  The examiner must comment on whether the Veteran's bilateral paresthesia, which has been manifested by numbness above the knees bilaterally, is related to his bilateral knee disabilities, and the examiner should provide objective evidence of any neurologic abnormality associated with such condition.  The examiner must supply a complete rationale for any opinion provided.

d.)  Upon MRI imaging or other appropriate testing of both knees, comment upon dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion of malunion); and genu recurvatum.  The examiner should note the presence of any ankylosis.  

e.)  Finally, the examiner must comment on the impact the Veteran's service-connected left and right knee disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected knee disabilities affect his ability to function in an occupational environment.  Document the Veteran's educational and work experience.  

3.  After completion of the above and any other development indicated, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


